Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on September 23, 2020. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 10 and 15 objected to because of the following informalities: As to claims 1, 10 and 15; these claims recite the word “substantially” which is not a positive recitation because the result of comparison can either be equal or not equal.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 15, 20 are rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936.  
Claims 1, 10, 15. Feeney discloses a wireless communications network (See abstract; decrypt and deliver message at the specified delivery time) comprising: one or more processors; (See [0004]; processor) a non-transitory storage medium; and instructions stored in the non-transitory storage 
apply an encryption to the message to produce an encrypted message, [[ wherein a strength of the encryption is based on the delivery time]]; (See [0062]; the message itself can be transmitted in advance (e.g., in encrypted form))
store the encrypted message in a database; (See [0031]; in the preferred embodiments the alert information 61 may be stored on user device 21 at any time prior to the scheduled delivery)
compare a system time to the delivery time; (See [0057]; Then, preferably just before the delivery time 95, assuming the user has opted to receive the message 96, the message 96 is decrypted and delivered to the user 31-35..Inherently a comparison has taken place in order to know the delivery time ) and upon or after determining that the system time is substantially equal to the delivery time, decrypt the encrypted message and transmit the message to the recipient delivery address.(See [0057]; Then, preferably just before the delivery time 95, assuming the user has opted to receive the message 96, the message 96 is decrypted and delivered to the user 31-35.) Feeney does not appear to explicitly disclose wherein a strength of the encryption is based on the delivery time; 
However, Matsushima discloses wherein a strength of the encryption is based on the delivery time;(See [0261] and [0299]; a time variable key 1703 is a key for encrypting the right protection key table 1702. It has characteristics of varying a key value as time goes by. Use latest encryption strength which meet the needs to time)
Feeney and Matsushima are analogous art because they are from the same field of endeavor which is data security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney with the teaching of Matsushima to 
9. The combination of Feeney and Matsushima discloses the wireless communications network of claim 1, wherein an XML document management system (XDMS) compares the system time to the delivery time, and wherein the XDMS comprises the one or more processors. (See [0057]; Then, preferably just before the delivery time 95, assuming the user has opted to receive the message 96, the message 96 is decrypted and delivered to the user 31-35..Inherently a comparison has taken place in order to know the delivery time) 
20. The combination of Feeney and Matsushima discloses the computer-implemented method of claim 15, wherein the message comprises an audio message.  (See Feeney, [0054]) 
Claims 2, 12, 17 are rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936 in further view of Kaneko, US pat.No 20150326692. 
The combination of Feeney and Matsushima discloses the wireless communications network of claim 1, wherein the instructions are further executable by the one or more processors to: prior to transmitting the message to the recipient delivery address, transmit a notification to the recipient delivery address; (See [0037]; the server 12 transmits alert information 61 and time synchronization information 62 to a plurality of user devices 21-26) The combination of Feeney and Matsushima  does not appear to explicitly disclose and receive, from a remote client device corresponding to the recipient delivery address, permission to transmit the message to the recipient delivery address. However, Kaneko discloses and receive, from a remote client device corresponding to the recipient delivery address, permission to transmit the message to the recipient delivery address. (See [ 0187]) Feeney, Matsushima and Kaneko are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Kaneko to include the permission because it would have allowed to access appropriate information.

17. As to claim 17, the claim is rejected under the same rationale as claim 2. see the rejection of claim 2 above.  
Claims 3, 11, 16 are rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936 in further view of Chauhan, US pat. No 20210044573. 
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the strength of the encryption is further based on present or predicted demands on memory resources of the wireless communications network. 
However, Chauhan discloses wherein the strength of the encryption is further based on present or predicted demands on memory resources of the wireless communications network. (See [0052]) 
Feeney, Matsushima and Chauhan are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Chauhan to include the level of encryption because it would have allowed to determine how secure information must be stored. 
11. As to claim 11, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.    
16. As to claim 16, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.    
s 4-5, 13-14, 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936 in further view of Sakurai, US pat. No 20060031674.
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the strength of the encryption is further based on instructions provided by the primary remote client device. However, Sakurai discloses wherein the strength of the encryption is further based on instructions provided by the primary remote client device. (See [0039] and [0051-0053])
Feeney, Matsushima and Sakurai are analogous art because they are from the same field of endeavor which is security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Chauhan to include the level of encryption because it would have allowed to determine how secure information must be stored. 
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the strength of the encryption is further based on instructions provided by a remote client device corresponding to the recipient delivery address. However, Sakurai discloses wherein the strength of the encryption is further based on instructions provided by a remote client device corresponding to the recipient delivery address. (See [0039] and [0051-0053])
Feeney, Matsushima and Sakurai are analogous art because they are from the same field of endeavor which is security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Chauhan to include the level of encryption because it would have allowed to determine how secure information must be stored. 
13. As to claim 13, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.   

18. As to claim 18, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.    
19. As to claim 19, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.   
Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936 in further view of Lee, US pat.No 20170054670. 
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the delivery time for when the message is to be delivered is defined by a calendar date and time of day.
However, Lee discloses wherein the delivery time for when the message is to be delivered is defined by a calendar date and time of day. (See [0123] and [0147])
Feeney, Matsushima and Lee are analogous art because they are from the same field of endeavor which is security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Lee to include the delivery information  because it would have allowed to inform the recipient.   
Claims 7-8 are rejected under 35 U.S.C 103 as being unpatentable over Feeney, US pat. No 20070087791 in view of Matsushima, US pat. No 20100268936 in further view of Steward, US pat.No 20170076752. 
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the delivery time for when the message is to be delivered is defined by a holiday or personal event of a user associated with the recipient delivery address.

Feeney, Matsushima and Steward are  analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Steward to include the delivery information because it would have allowed to inform the recipient.    
The combination of Feeney and Matsushima does not appear to explicitly disclose the wireless communications network of claim 1, wherein the delivery time is based, at least in part, on a calendar event stored on the primary remote client device.
However, Steward discloses wherein the delivery time is based, at least in part, on a calendar event stored on the primary remote client device. (See [0034])
Feeney, Matsushima and Steward are  analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Feeney and Matsushima with the teaching of Steward to include the delivery information because it would have allowed to inform the recipient.    
                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cross, US pat.No 20050091487, title “System, Method, And Computer Program Product For File encryption, Decryption and Transfer“
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/23/2022                                                                                             
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438